DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112 except as outlined below.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
There is a CRM claim that requires the design to be Non-Transitory, which is statutory.

4.  The preliminary amendment is ENTERED.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


There is insufficient antecedent basis for this limitation in the claim.”
i. Claims 2, 9 and 16 put forth “the second RSU” and “the second V2X communication group” and “the second RSU” in several places.
ii. Claim 6 puts forth “the second RSU”.
iii. Claims 7, 14 and 19 puts forth “the other RSU” in several places.

Claim Objections
The following claims are objected to because of the following informalities:  
i. Claims 9-12 and 14 use the introductory phrase  “The road side unit” but they ultimately depend from claim 1 which is a “method” claim.
ii. Claims 16-17 and 19 use the introductory phrase  “The non-transitory storage medium” but they ultimately depend from claim 1 which is a “method” claim.
iii. Claim 18 use the introductory phrase  “The non-transitory storage medium” but it ultimately depends from claim 8 which is a “Road Side Unit” claim.
The applicant can keep these claims but the introductory phrases should be re-written so they match, ie. a method claim should pertain to a method claim, etc.. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102a as being anticipated by Brahmi et al. WO 2015/032436 (See IDS).
As per claim 1, Brahmi et al. WO 2015/032436 teaches a resource allocation method (See Title) executed in a first road side unit (RSU) (Abstract teaches a roadside node/unit/BTS (Fig. 1, #200/#210) that “assigned to the cluster a set of resources for V2V communication”.  Figure 13 also shows a process for resource assignment in a cluster and figures 13/14 show a V2V clusterhead which receives resource assignment for the cluster), comprising: 
receiving a resource scheduling request by the first road side unit (first RSU), sent from a first vehicle-to-everything (V2X) communication group (Figure 4 shows a Channel Appointment Request #401, which reads on a resource scheduling request, as does Assigning Resources #409 and Figure 7, #701 thru #707), which comprises vehicles in a same driving direction (Figure 1 shows the vehicles driving in the same driving direction.  Also see figure 2 which shows similar to two different groups, each driving in a direction.   Figure 8 shows a HEADING parameter which reads on “driving direction”); and 
allocating communication resources for the first V2X communication group (Abstract teaches “the network node sends resource assignment over the cellular network to the V2V communication device 100-CH.  The resource3 assignment indicates the assigned resources”.  See also figure 4 which shows Channel Appointment #402 and Assigning Resources #409).  
	FURTHER NOTE (from Written Opinion):  Brahmi “..discloses cluster-based resource allocation for vehicle-to-vehicle communication (see description, page 2, lines 6-20, page 9, line 11 to page 10, line 5, page 15, line 7 to page 16, line 20, page 18, lines 20-33, claims 1 and 5, and figure 6), and specifically discloses the following contents: a vehicle-to-vehicle (V2V) communication device and at least another one V2V communication device constitute a cluster; the V2V communication device determines a cluster description specifying the cluster, the description comprising the heading direction of the cluster; the device sends the cluster description to a network node by means of a cellular network; figure 6 comprises V2V-CD 100-1, V2V-CD 100-2, V2V-CD 100-3, and a network node (equivalent to the first vehicle-to-X (V2X) communication group); within the cluster, V2V-CD 100-1 (equivalent to the first vehicle) is assigned as the CH of the cluster; at step 607, the V2V-CD 100-1 sends a resource request frame to the network node for requesting for the resources for the cluster (equivalent to the resource scheduling request); the network node sends a resource assignment to the V2V communication device, the resource assignment indicating a set of resources assigned to the cluster for V2V communication” (as per previous passages).

	As per claim 8, Brahmi et al. WO 2015/032436 teaches a road side unit comprising at least one processor and a storage device for storing a plurality of instructions (Abstract teaches a roadside node/unit/BTS (Fig. 1, #200/#210) that “assigned to the cluster a set of resources for V2V communication” and Figure 16 shows the roadside BTS/network node having a Processor #250 and Memory storing instructions to perform the method described, #260 - #290).  Figure 13 also shows a process for resource assignment in a cluster and figures 13/14 show a V2V clusterhead which receives resource assignment for the cluster), comprising: 
receiving a resource scheduling request by a first road side unit (first RSU), sent from a first vehicle-to-everything (V2X) communication group (Figure 4 shows a Channel Appointment Request #401, which reads on a resource scheduling request, as does Assigning Resources #409 and Figure 7, #701 thru #707), which comprises vehicles in a same driving direction (Figure 1 shows the vehicles driving in the same driving direction.  Also see figure 2 which shows similar to two different groups, each driving in a direction.   Figure 8 shows a HEADING parameter which reads on “driving direction”); and 
allocate communication resources for the first V2X communication group (Abstract teaches “the network node sends resource assignment over the cellular network to the V2V communication device 100-CH.  The resource3 assignment indicates the assigned resources”.  See also figure 4 which shows Channel Appointment #402 and Assigning Resources #409).  
FURTHER NOTE (from Written Opinion):  Brahmi “..discloses cluster-based resource allocation for vehicle-to-vehicle communication (see description, page 2, lines 6-20, page 9, line 11 to page 10, line 5, page 15, line 7 to page 16, line 20, page 18, lines 20-33, claims 1 and 5, and figure 6), and specifically discloses the following contents: a vehicle-to-vehicle (V2V) communication device and at least another one V2V communication device constitute a cluster; the V2V communication device determines a cluster description specifying the cluster, the description comprising the heading direction of the cluster; the device sends the cluster description to a network node by means of a cellular network; figure 6 comprises V2V-CD 100-1, V2V-CD 100-2, V2V-CD 100-3, and a network node (equivalent to the first vehicle-to-X (V2X) communication group); within the cluster, V2V-CD 100-1 (equivalent to the first vehicle) is assigned as the CH of the cluster; at step 607, the V2V-CD 100-1 sends a resource request frame to the network node for requesting for the resources for the cluster (equivalent to the resource scheduling request); the network node sends a resource assignment to the V2V communication device, the resource assignment indicating a set of resources assigned to the cluster for V2V communication” (as per previous passages).







As per claim 15, Brahmi et al. WO 2015/032436 teaches a non-transitory storage medium having stored thereon instructions that, when executed by a processor of a first road side unit (Abstract teaches a roadside node/unit/BTS (Fig. 1, #200/#210) that “assigned to the cluster a set of resources for V2V communication” and Figure 16 shows the roadside BTS/network node having a Processor #250 and Memory storing instructions to perform the method described, #260 - #290).  Figure 13 also shows a process for resource assignment in a cluster and figures 13/14 show a V2V clusterhead which receives resource assignment for the cluster), causes the firt RSU to perform a resource allocation method, the method comprising: 
receiving a resource scheduling request by the first road side unit (first RSU), sent from a first vehicle-to-everything (V2X) communication group (Figure 4 shows a Channel Appointment Request #401, which reads on a resource scheduling request, as does Assigning Resources #409 and Figure 7, #701 thru #707), which comprises vehicles in a same driving direction (Figure 1 shows the vehicles driving in the same driving direction.  Also see figure 2 which shows similar to two different groups, each driving in a direction.   Figure 8 shows a HEADING parameter which reads on “driving direction”); and 
allocating communication resources for the first V2X communication group (Abstract teaches “the network node sends resource assignment over the cellular network to the V2V communication device 100-CH.  The resource3 assignment indicates the assigned resources”.  See also figure 4 which shows Channel Appointment #402 and Assigning Resources #409).  
FURTHER NOTE (from Written Opinion):  Brahmi “..discloses cluster-based resource allocation for vehicle-to-vehicle communication (see description, page 2, lines 6-20, page 9, line 11 to page 10, line 5, page 15, line 7 to page 16, line 20, page 18, lines 20-33, claims 1 and 5, and figure 6), and specifically discloses the following contents: a vehicle-to-vehicle (V2V) communication device and at least another one V2V communication device constitute a cluster; the V2V communication device determines a cluster description specifying the cluster, the description comprising the heading direction of the cluster; the device sends the cluster description to a network node by means of a cellular network; figure 6 comprises V2V-CD 100-1, V2V-CD 100-2, V2V-CD 100-3, and a network node (equivalent to the first vehicle-to-X (V2X) communication group); within the cluster, V2V-CD 100-1 (equivalent to the first vehicle) is assigned as the CH of the cluster; at step 607, the V2V-CD 100-1 sends a resource request frame to the network node for requesting for the resources for the cluster (equivalent to the resource scheduling request); the network node sends a resource assignment to the V2V communication device, the resource assignment indicating a set of resources assigned to the cluster for V2V communication” (as per previous passages).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 10-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi et al. and further in view of CN1043988 (from IDS) and CN103269520 (from IDS).
As per claims 2 and 16, Brahmi et al. WO 2015/032436 teaches claim 1/11, further comprising:
But is silent on 
according to the driving direction of the first V2X communication group, sending resource occupancy information of the first V2X communication group from the first RSU to the/A second RSU, which is in the driving direction and adjacent to the first RSU, to make the/A second RSU remove occupied resource and reallocate communication resource for the first V2X communication group or the/A second V2X communication group, when the first V2X conmmunication group drives into a coverage area of the second RSU and has a resource conflict with the second V2X communication group.
With regard to “..according to the driving direction of the first V2X communication group, which is in the driving direction and adjacent to the first RSU, to make the/”A” second RSU and reallocate communication resource for the first V2X communication group or the/A second V2X communication group, when the first V2X conmmunication group drives into a coverage area of the second RSU..”, CN1043988 (from IDS – PUB’ed 2009) teaches determining the direction of travel of a vehicle/OBU and predicting its travel path so that resources can be setup in the next/target roadside unit/BTS:
Claim 1. method that the channel information of roadside unit (RSU) is provided comprises:
By the current RSU that communicates by letter with OBU with server that current RSU is connected in the direct of travel of a prediction board units (OBU);
Send the information of the next RSU that will communicate by letter with this OBU to OBU; And
When OBU enters the communication zone of next RSU, use the information that is sent between OBU and next RSU, to communicate.
Claim 2. method according to claim 1, wherein the information that is sent comprises at least one in the channel information of next RSU and the information on services that next RSU provides.
Claim 3. method according to claim 2, wherein current RSU knows in the channel information of next RSU and the information on services at least, perhaps these information are sent by the server of current RSU of management and next RSU.
Claim 4. method according to claim 1, wherein current RSU comprises the channel information of adjacent R SU and at least one in the information on services.
5. method according to claim 1, wherein by OBU, previous RSU with server that previous RSU is connected at least one send the information of previous RSU, to predict the direct of travel of OBU.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Brahmi, such that according to the driving direction of the first V2X communication group, which is in the driving direction and adjacent to the first RSU, to make the/”A” second RSU and reallocate communication resource for the first V2X communication group or the/A second V2X communication group, when the first V2X conmmunication group drives into a coverage area of the second RSU, to provide the ability to predict where the user will go and then have communication resources ready for them to use at that new location/target BTS (to optimize resource handoff).
With regard to “..sending resource occupancy information of the first V2X communication group from the first RSU to the/”A” second RSU AND remove occupied resource AND has a resource conflict with the second V2X communication group..”, at least CN103269520 (from IDS – PUB’ed 2013) teaches this concept of priority data that can gain access to a channel/frequency already in use (since it is higher in priority, ie. safety, streaming data, etc.).  Hence, combined with Brahmi/ CN1043988, one skilled sees that the user’s handoff to the Target RSU/BTS would be given priority such that it will gain access to an occupied channel/frequency as based on its higher priority.
The invention provides a communication method based on a WLAN access control mechanism, and application. Collected data are transmitted in a transmission mode based on the WLAN access control mechanism, the WLAN access control mechanism is that a user priority is added in an EDO A mechanism of an MAC layer, the added user priority is set to be the highest priority, and the user priority can preferentially gain a channel access right. The communication method based on the WLAN access control mechanism is applied to a vehicular communication system, when safety information during vehicle running accesses the channel, the safety information can preferentially gain the channel access right, competition between the safety information and other data types is avoided, therefore, time delay of the safety information is reduced, transmission of the safety information in the network is smoother, road accidents caused by the fact that the safety information is not received in time are reduced, and meanwhile congestion of the ground, transportation network is reduced.
 It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that sending resource occupancy information of the first V2X communication group from the first RSU to the/”A” second RSU AND remove occupied resource AND has a resource conflict with the second V2X communication group, to provide the ability to handoff priority communications to a target by taking resources as needed from said target (if the user’s data is priority data).
As per claim 3, the combo teaches claim 2, wherein; the first V2X communication group comprises vehicles and network-side infrastructures (Brahmi, Abstract and Figure 1 shows a V2X/V2V communication group and also network-side infrastructures, such as the roadside node/BTS) 

As per claim 4, the combo teaches claim 2, wherein; the first V2X communication group is a vehicle-to-vehicle (V2V) direct communication group, the vehicle initiating a communication to communicate directly with a target vehicle (Brahmi Figure 1 shows the one V2X/V2V devcie that communcates directly with the BTS and CN1043988/CN103269520 teach that a handoff will occur and hence that one V2X/V2V device will inherently continue to communicate directly with the target BTS, ie. will be the same configuration as Brahmi’s Figure 1 except that the BTS will be a new/target BTS after the handoff).       

As per claims 5, 12 and 17, the combo teaches claim 2/7/12, wherein; 
the first V2X comunication group is a V2V relay communication group*, the vehicle initiating the communication to communicate with the target vehicle through a relay node, the relay node comprising a cellular user terminal, a vehicle, or a RSU providing a relay communication service (See Brahmi’s Figure 1 which shows a “relay terminal/vehicle that a) talks to the BTS #200 and also b) talks/relays to the other two  vehicles #100CM).   Also See CN1043988/CN103269520 
	*It is difficult to empirically understand what a “V2V relay communication group” can/can’t be.   A V2V relay communication “group” may be a cluster with one of the devices/vehicles communicating to the roadside node/BTS and also to the other vehicles (as shown in Brahmi’s Figure 1, #100-CH is the relay node vehicle)
	NOTE that claim 17 uses alternative language “OR”, only one limitation is found/addressed.




As per claim 10, the combo teaches claim 7, wherein; the first V2X communication group comprises vehicles and network-side infrastructures (Brahmi, Abstract and Figure 1 shows a V2X/V2V communication group and also network-side infrastructures, such as the roadside node/BTS) 


As per claim 11, the combo teaches claim 7, wherein; the first V2X communication group is a vehicle-to-vehicle (V2V) direct communication group, the vehicle initiating communication to communicate directly with a target vehicle.  (Brahmi Figure 1 shows the one V2X/V2V devcie that communcates directly with the BTS and CN1043988/CN103269520 teaches that a handoff will occur and hence that one V2X/V2V device will inherently continue to communicate directly with the target BTS, ie. will be the same configuration as Brahmi’s Figure 1 except that the BTS will be a new/target BTS after the handoff).       



Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi et al. and further in view of Li et al. US 2014/0051346
As per claims 7 and 19, the combo teaches claim 1/13, but is silent on wherein:  4 / I1Attorney Docket No.: US74266 
the first RSU pre-configures a resource pool for traffic safety warning for the first V2X communication group; 
receives safety warning information broadcasted by the first V2X communication group using the resource pool, and 
sends the safety warning infornation to the other/another RSU within a coverage area of the first RSU, to make the other RSU broadcast the safety warning information within their own coverage. 
	Li et al. US 2014/0051346 teaches (Figure 13) that various users can communicate with roadside units/BTS’s (#1306/#1308) which can connect to different “coverage areas”.   Li teaches that the central server can PUSH information to users in the various areas, which reads on the claim limitation of broadcasting to other RSU’s who “relay” the information).  teaches that a cellular device can report safety information back to the roadside unit whereupon said roadside unit can report this information back to the network which can forward it to other roadside nodes/devices (so the Network Server #1300 has a path #1305 to RSU #1306 or a path to #1308 via #1309/#1307 which can forward/relay the safety information to users):
[0097] Various aspects and/or features of some embodiments are discussed below. In various embodiments, a device supporting cellular communications, e.g., a cell phone, is an integral part of communicating safety messages between vehicles and pedestrians. The safety messages from different vehicles may be, and sometimes are, received by a roadside unit, e.g., an infrastructure device such as e.g., device 1306, which can, and sometimes does, forward the safety messages to a central server such as, e.g., network server 1302. The central server may, and sometimes does, then identify the movement of different vehicles in the vicinity and use the cellular network to push information to the cell phones in the pedestrians and cyclists informing them of the impending vehicles in their neighborhood.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein: 4 / I1Attorney Docket No.: US74266the first RSU pre-configures a resource pool for traffic safety warning for the first V2X communication group AND receives safety warning information broadcasted by the first V2X communication group using the resource pool AND sends the safety warning infornation to the other/another RSU within a coverage area of the first RSU, to make the other RSU broadcast the safety warning information within their own coverage, to provide the ability to forward safety information to other RSU’s who can relay it to other users in their coverage areas (to notify these users of safety issues in a nearby area/RSU).



Allowable Subject Matter
Claims 6, 9, 13-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed concepts not found in at least the prior art of record, either alone or in combination:
Claim 6:  if the first V2X communication group comprises the vehicles and the network-side infrastructures, wherein the first RSU obtains a traffic density of the driving road section of the first V2X communication group, and compares the obtained traffic density with a preset density threshold by the first RSU; if the obtained traffic density is less than the preset density threshold, allocates resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allows the vehicles to keep the allocated resources at the driving road section, informs the second RSU of the resource occupancy information of the first V2X comnumnication group; if the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocates resource for the vehicles in the first V2X communication group according to an allocation principle based on polling or equal proportion.  

Claim 9:  wherein, the at least one processor further: send a resource occupancy information of the first V2X communication group to the second RSU in the driving direction and adjacent to the first RSU, according to the driving direction of the first V2X communication group, to make the second RSU remove occupied resource and reallocate communication resource for the first V2X communication group or the second V2X communication group, when the first V2X communication group drives into a coverage area of the second RSU and has a resource conflicts with the second V2X communication group.  

Claim 13:  if the first V2X communication group comprises the vehicles and the network-side infrastructures, the at least one processor further obtain a traffic density of the driving road section of the first V2X communication group, and compare the obtained traffic density with a preset density threshold;   if the obtained traffic density is less than the preset density threshold, 

Claim 14: wherein4 / I1Attorney Docket No.: US74266 the first RSU pre-configures a resource pool for traffic safety warning for the first V2X communication group;  receives safety warning information broadcasted by the first V2X communication group using the resource pool, and sends the safety warning infornation to the other RSU within a coverage area of the first RSU, to make the other RSU broadcast the safety warning information within their own coverage (Figure 13 shows that various users can communicate with raodside devices (#1306/#1308) which can connect to different “coverage areas”.  Li teaches that the central server can PUSH information to users in the various areas, which reads on the claim limitation of broadcasting to other RSU’s who “relay” the information).  


Claim 18: if the first V2X conmunication group comprises the vehicles and the network-side infrastructures, wherein the first RSU obtains a traffic density of the driving road section of the first V2X communication group, and compares the obtained traffic density with a preset density threshold by the first RSU; if the obtained traffic density is less than the preset density threshold, allocates resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allows the vehicles to keep the allocated resources at the driving road section, informs the second RSU of the resource occupancy information of the first V2X communication group;  8 / IIAttorney Docket No.: US74266 if the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X comninication group initiates a resource scheduling request, allocates resource for the vehicles in the first V2X communication group according to an allocation principle based on polling or equal proportion.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20140120955  TARGET ACCESS POINT RECOMMENDATION
 
US 20030129982  Soft handoff in a wireless communication system

US 20160073318  SELECTIVE HAND OVER OF A SESSION BASED ON A SPEED AT WHICH A MOBILE DEVICE IS TRAVELING 

US 8,792,492  Open communication method in heterogeneous network

US 20170303140  NETWORK NODE DATA SCHEDULING METHOD, APPARATUS, AND SYSTEM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414